DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “the a” in line 5 should be changed to --the main through hole-- since antecedent basis was provided for the main through hole.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 2 and 5.  The phrase “configured to be opened/closed” is indefinite.  It is unclear to the Examiner whether Applicant intends to recite a configuration to be opened and closed, opened or closed, or opened and/or closed. 


Re: claim 7.  The phrase “the valve” first recited in line 5 is indefinite.  It is unclear to the Examiner as to which valve Applicant intends to refer to – the valve in the preamble of claim 1, the ring shaped leaf valve, or the first sub leaf valve of claim 1.  
The remaining claim is indefinite due to its dependency from claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2015064643 (WO’643).

Re: claim 7.  WO’643 shows in figure 1 a shock absorber comprising: a cylinder 2, a rod 4 inserted into the cylinder so as to be movable in an axial direction; and the valve 13 according to claim 1; wherein the valve is configured to impart resistance to flow a liquid, the flow being generated when the cylinder 2 and the rod 4 are moved relative to each other in the axial direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-276937 (JP’937) in view of WO-2015064643 (WO’643).
Re: claim 1.  JP’937 shows in figure 8 a valve shown connected to the bottom of element 4 comprising: a ring-shaped leaf valve 26 having either one of an outer circumference and an inner circumference as a free end or particularly an outer circumference, the free end being allowed to be deflected toward both sides in an axial direction; a ring-shaped opposing portion 28 that opposes the free end of the leaf valve with a gap 16a; a first sub leaf valve 311 stacked on one side of the leaf valve 26 in the axial direction; but is silent with regards to a first passage formed in the leaf valve so as to extend in parallel with the gap, the first passage being configured to be opened when the leaf valve is deflected in a direction away from the first sub leaf valve.
WO’643 teaches in figure 2 the limitation wherein a first passage 25 is formed in a leaf valve 24 so as to extend in parallel with a gap, the first passage being configured to be opened when the leaf valve 24 is deflected away from a first sub leaf valve 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the leaf valve of JP’937 to have included a first passage, in view of the teachings of WO’643, in order to provide a means of 
	Re: claims 2 and 3.  JP’937, as modified, teaches in figure 8 of JP’937 the limitation of a second sub leaf valve 321 stacked on other side of the leaf valve in the axial direction and the limitation wherein the leaf valve 24 being formed with a main through hole formed at least in part by the first passage 25 (taught by WO’643), but is silent with regards to the second sub leaf valve being formed with a sub through hole or notch at a position overlapping with the main through hole, the sub through hole penetrating the second sub leaf valve in the axial direction; and the first passage is formed by the main through hole and the sub through hole, the first passage being configured to be opened/closed by the first sub leaf valve.
	WO’643 teaches in figure 2 the limitation wherein the second sub leaf valve 26 is formed with a sub through hole or notch 27 at a position overlapping with the main through hole 25, the sub through hole 27 penetrating the second sub leaf valve 26 in the axial direction as shown in figure 2; and the first passage is formed by the main through hole 25 and the sub through hole 27, the first passage being configured to be opened/closed by the first sub leaf valve 30 as shown in figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of JP’937, as modified, to have included a sub through hole penetrating the second sub leaf valve and the first passage formed by the main through hole and the sub through hole and the first passage configured to be opened/closed by the first sub leaf valve, in view of the teachings of WO’643, in order to provide a means of modifying fluid flow to achieve certain damping 
Re: claim 4. JP’937, as modified, teaches in figure 8 of JP’937, a second sub leaf valve 321 stacked on other side of the leaf valve in the axial direction but is silent with regards to a second passage formed in the leaf valve so as to extend parallel with the gap, the second passage being configured to be opened when the leaf valve is deflected in a direction away from the second sub leaf valve.
WO’643 teaches in figure 2 a second passage 18 formed in the leaf valve 24 so as to extend parallel with the gap, the second passage 18 being configured to be opened when the leaf valve 24 is deflected in a direction away from the second sub leaf valve 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of JP’937, as modified, to have included a second passage formed in the leaf valve so as to extend parallel with the gap, the second passage being configured to be opened when the leaf valve is deflected in a direction away from the second sub leaf valve, in view of the teachings of WO’643, in order to provide a means of modifying fluid flow to achieve certain damping characteristics depending on the particular application.
Re: claim 7.  JP’937, as modified, teaches in figure 8 of JP’937 a shock absorber comprising: a cylinder 3, a rod 4 inserted into the cylinder so as to be movable in an .
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-201876920 shows a leaf valve with a free end deflected in both axial sides and a gap with an opposing portion that opposes the free end.  EP-1892436 and WO-2017215854 shows a valve stack with overlapping passages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






mmb
December 4, 2021
/MELODY M BURCH/           Primary Examiner, Art Unit 3657